Citation Nr: 0112804	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  95-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent 
for impotency, status post penile prosthesis due to service-
connected diabetes mellitus.

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.   

In a May 2000 rating action, the RO denied the appellant's 
claim of entitlement to service connection for hypertension.  
There is no indication from the information of record that 
the appellant filed a Notice of Disagreement.  Accordingly, 
this issue is not before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, to 
the extent possible.   

2.  Subsequent to the implantation of a penile prosthesis in 
March 1994, the appellant is not shown to have had a penile 
deformity or loss of erectile power; he is shown to have the 
ability to attain an erection, engage in sexual intercourse, 
and ejaculate.  

3.  The appellant has no deformity or dysfunction of a 
creative organ to constitute loss of use of a creative organ. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of zero percent 
for impotency, status post penile prosthesis due to service-
connected diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. §§ 4.20, 4.31, 4.115a, Diagnostic Code 
7522 (2000).  

2.  Special monthly compensation for loss of use of a 
creative organ is not warranted.  38 U.S.C.A. §§ 1114(k), 
5107, (West 1991); 38 C.F.R. §§ 3.350(a)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an April 1970 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
diabetes mellitus.  At that time, the RO assigned a 20 
percent rating under Diagnostic Code 7913, effective from 
January 13, 1970.  In addition, in an August 1973 rating 
action, the RO increased the rating for the appellant's 
service-connected diabetes mellitus from 20 percent to 40 
percent, effective from November 21, 1972, and in a March 
1993 rating action, the RO increased the rating from 40 
percent to 60 percent under Diagnostic Code 7913, effective 
from August 4, 1992.  

A private medical statement from N. H. Baum, M.D., dated in 
April 1994, shows that he had treated the appellant in 
January 1994 for a problem of erectile dysfunction or failure 
to achieve and maintain an erection adequate for vaginal 
penetration.  Dr. Baum indicated that the appellant underwent 
a nocturnal penile tumescence test which revealed the absence 
of nocturnal erections.  It was Dr. Baum's opinion that the 
appellant had organic impotence on the basis of his service-
connected diabetes mellitus.  According to Dr. Baum, the 
appellant opted for a penile prosthesis which was inserted in 
March 1994.  Dr. Baum reported that at present, the appellant 
was functioning with an erection adequate for vaginal 
penetration.  It was Dr. Baum's opinion that the appellant's 
prognosis from the urologic standpoint was excellent.   

In July 1995, the appellant underwent a VA examination.  At 
that time, he stated that he had had diabetes mellitus since 
1969 and that he had a three year history of erectile 
dysfunction.  The appellant indicated that he had a penile 
implant inserted approximately one to one and a half years 
ago.  The physical examination showed normal adult male 
genitalia, with an inflatable penile prosthesis in place.  
The examining physician stated that at the age onset of the 
appellant's erectile dysfunction, it was most likely 
secondary to his diabetes mellitus.  

In an August 1995 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
impotency, as secondary to his service-connected diabetes 
mellitus.  At that time, a zero percent disabling rating was 
assigned and the RO stated that since the evaluation was 
noncompensable, it would be added to the appellant's 
evaluation for his service-connected diabetes mellitus, with 
diabetic neuropathy, retinopathy, and glaucoma.  

In April 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that because of the continuing 
decreased function of his penis, he had a surgically 
implanted prosthesis of the "pump-type" device, with a 
saline reservoir which was implanted up under his stomach 
muscles.  The appellant noted that he had a manual pump 
inserted in his left testicle and two surgically implanted 
tubes on both sides of the penis.  For an erection, he used 
the pump and when the erection was no longer needed, he used 
a valve to decrease the erection.  The appellant testified 
that he could decrease the erection only to a certain point, 
which meant that he always had a "semi-erection" which 
caused a lot of difficulty in terms of sitting, driving, and 
sleeping.  Thus, the appellant contended that although he had 
a prosthetic implant, he still suffered a great deal of 
deformity of the penis.  He further stated that the level of 
his ejaculation was "almost nonexistent" and that his 
ability to father children would be "difficult at best" and 
very likely impossible.  The appellant noted that because of 
the process he had to go through to get an erection, he had 
no spontaneity in sex with his wife.  Transcript.  

A VA examination was conducted in May 1996.  At that time, 
the examining physician stated that recent hormonal studies, 
including serum testosterone, prolactin, and luteinizing 
hormone, were all within normal limits, which was also 
consistent with the veteran's erectile dysfunction being 
secondary to diabetes mellitus.  According to the examiner, 
there were no changes from the appellant's previous rating 
examination.  

In June 1996, the RO determined that the appellant's May 1996 
VA examination was inadequate.  Thus, in July 1996, he 
underwent another VA examination.  At that time, he stated 
that he had had an uncomfortable feeling with his prosthesis 
since it had been surgically inserted and had been told that 
that was part of having a prosthesis in place.  He denied any 
ejaculation, although he did have some ejaculation after the 
"procedure was carried out."  He indicated that his orgasm 
sensation was approximately a two on a scale from one to ten.  
Examination revealed that both testicles were descended, and 
that the prosthesis was posterior to the left testicle.  
Epididymis and testicle palpation was normal.  The tubing was 
felt traversing along the spermatic cord.  The penis itself 
was soft and pliable and the ends of the prosthesis were in 
anatomical alignment in the glans penis.  The impression was 
of impotence, with decreased ejaculation and some discomfort 
with the movement of the prosthesis within the penis and when 
the prosthesis was inflated.  The examiner noted that, in 
regard to laboratory findings, the appellant had prostate 
massage with a resultant evaluation of the prostate fluid 
mixed with the urine, the "so called VB3."  According to 
the examiner, there was no actual fluid obtained upon 
prostate massage.  

Private medical records from Dr. D. Cherrill, dated from 
January to September 1996, show intermittent treatment for 
the appellant's diabetes mellitus.  A private medical 
treatment record from  M. Block, M.D., dated in July 1996, 
also show treatment for diabetes.    

In December 1996, the RO received a private medical statement 
from C. Sell, M.D., who indicated that he had been treating 
the appellant for several years for diabetic maculopathy.  

In a May 1997 rating action, the RO created separate 
evaluations for the appellant's service-connected diabetes 
mellitus and complications.  Thus, diabetes mellitus was 
evaluated as 40 percent disabling, diabetic retinopathy and 
glaucoma, with intraocular lens implants, status post 
cataract removal, bilateral, was evaluated as 60 percent 
disabling, diabetic peripheral neuropathy right lower 
extremity was evaluated as 10 percent disabling, diabetic 
peripheral neuropathy left lower extremity was evaluated as 
10 percent disabling, and impotency, status post penile 
prosthesis, was continued and confirmed as zero percent 
disabling under Diagnostic Code 7522, effective from April 4, 
1996.   

In September 1999, the appellant underwent a VA examination.  
At that time, he gave a history of impotency and a penile 
implant.  He stated that his implant worked extremely well 
and enabled him to have quite satisfactory intercourse.  He 
indicated that although he did not desire children he though 
that a larger volume of ejaculate would make him feel more 
manly.  He indicated that he had slight discomfort in the 
penis secondary to the implant part of the time when it was 
not inflated and part of the time when it was inflated, but 
that it was not incapacitating in any way.  The appellant 
stated that occasionally he had a little discomfort 
associated with ejaculation but that it was never severe.  
According to the appellant, when the prosthesis was deflated, 
his penis hung down dependent but was a bit larger than 
without the implant in place.  However, that was readily 
concealed within his shorts.  The appellant noted that he had 
no difficulty with urination.  

Upon physical examination, the appellant was noted to have a 
normal appearing circumcised penis which was laying down over 
the anterior scrotum.  Palpation showed the inflatable 
prosthesis in ideal position with the tips up beneath the 
glans penis.  The tubing ran down to the pump in the upper 
left hemiscrotum.  Each testis was normal in size, shape, and 
consistency and neither one was tender or abnormal in any 
way.  The cord structures felt normal.  Prostatic massage 
produced no secretions at the tip of the penis.  The 
impression was sexual impotence secondary to diabetes 
mellitus of long duration with functioning inflatable penile 
implant.   

In a deferred rating action of January 2000, the RO noted 
that the appellant's September 1999 VA examination was 
inadequate.  Thus, in March 2000, the appellant underwent 
another examination.  At that time, he stated that he had a 
well functioning inflatable penile implant which was not 
defective in any way.  The examiner indicated that testing 
and examination of the penile implant showed that it worked 
satisfactorily.  According to the examiner, there was no 
indication that the appellant was sterile and he noted that 
the appellant ejaculated at the time of intercourse.  The 
examiner reported that he had requested a semen evaluation in 
order to assess the presence or absence of spermatozoa within 
the ejaculate, but that the appellant declined to have a 
semen evaluation.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO has 
met its obligations to the appellant under the new 
legislation.  The appellant has been afforded VA examinations 
pertinent to his impotency, and the RO has obtained 
identified evidence, provided required notice, and afforded 
the appellant the opportunity to submit evidence and argument 
and has done so.  Thus, the appellant will not be prejudiced 
by the Board deciding the merits of his claim without 
remanding the case to the RO for consideration under the new 
legislation.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPRECOP No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).   


III.  Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

When an unlisted condition is encountered, it can be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Where the diagnostic codes refer the decisionmaker to 
specific areas of genitourinary dysfunction, the predominant 
area of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115a.

The Rating Schedule does not specifically provide criteria 
for evaluating erectile dysfunction, so the disability is 
rated by analogy.  38 C.F.R. § 4.20 (2000).  Diagnostic Code 
7522, provides that a 20 percent rating is warranted for 
deformity of the penis, with loss of erectile power.  A 
footnote to that code provides that such cases should be 
reviewed for special monthly compensation under 38 C.F.R. § 
3.350.  38 C.F.R. § 4.115a.

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  Loss of use of one testicle 
will be established when examination by a board finds that: 
(a) The diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or (b) The diameters of the affected testicle are 
reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. § 
3.350(a)


IV.  Analysis

As noted above, service connection was established for 
impotency, status post penile prosthesis due to service-
connected diabetes mellitus, with a zero percent evaluation 
effective from April 4, 1996.  The appellant took issue with 
the initial rating assigned following the grant of service 
connection.  Thus, the Board must evaluate the relevant 
evidence since April 1996 inasmuch as separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).    Also, 
since Diagnostic Code 7522, in providing a 20 percent rating 
for penile deformity with loss of erectile power, also 
contemplates special monthly compensation, the claim for 
special monthly compensation constitutes an increased rating 
claim, as well.

As noted above, the Rating Schedule does not specifically 
provide criteria for evaluating impotency or "erectile 
dysfunction" so the disability is rated by analogy.  38 
C.F.R. § 4.20 (2000).  The Board finds that, because of the 
identical anatomical location and the function affected, Code 
7522 is most appropriate to evaluate the appellant's erectile 
dysfunction.  Diagnostic Code 7522 provides a 20 percent 
rating for penile deformity with loss of erectile power.  
This is the code assigned by the RO.  No other genitourinary 
complication of diabetes, beyond erectile dysfunction, is 
shown to be present; thus any code other than Code 7522 is 
not applicable.

Since the implant procedure in March 1994 the appellant is 
shown to have a penile prosthesis that properly functions so 
that he is able to have intercourse and ejaculate.  In this 
regard, in Dr. Baum's statement of April 1994, indicates that 
after the penile prosthesis was inserted, the appellant was 
functioning with an erection adequate for vaginal 
penetration.  In addition, at the September 1999 VA 
examination, the appellant's prosthesis was specifically 
assessed as a functioning inflatable penile implant.  
Moreover, at the most recent VA examination, in March 2000, 
the appellant stated that he had a well functioning 
inflatable penile implant which was not defective in any way 
and the examiner indicated that testing and examination of 
the penile implant showed that it worked satisfactorily.  

The Board notes the appellant's statement that the level of 
his ejaculation is "almost nonexistent," and that he has 
penile deformity because he always has a "semi-erection" 
which causes a difficulty in terms of sitting, driving, and 
sleeping.  Although there is some evidence supporting 
decreased ejaculation, it has not been alleged or shown that 
the appellant can not ejaculate.  His testimony that he 
always has a "semi-erection" is not supported by the 
objective evidence inasmuch as his penis was noted to be soft 
and pliable on the July 1996 VA examination and it was laying 
down over the anterior scrotum at the time of the September 
1999 examination.  Thus, while it is possible that he 
maintains a semi-erection for some period after intercourse, 
nothing constituting penile deformity has been objectively 
noted.  Also, there is no evidence showing that he has loss 
of erectile power.  Under Diagnostic Code 7522, a 20 percent 
rating is warranted for penile deformity with loss of 
erectile power.  Therefore, in light of the above, the Board 
finds that the appellant does not meet the criteria for an 
evaluation in excess of zero percent for his service-
connected impotency, status post penile prosthesis due to 
service-connected diabetes mellitus.  

In respect to the fact that the appellant's ability to have 
an erection, intercourse, and ejaculation is dependent on the 
penile implant, the Rating Schedule does not specifically 
speak to that matter.  However, when the revised rating 
criteria for genitourinary disorders were published in the 
Federal Register in January 1994, this matter was addressed 
by VA in answer to a commentator's suggestion that a 20 
percent rating should be provided under Diagnostic Code 7522 
even when erectile power has been restored by means of an 
implant.  VA responded that the elements of both penile 
deformity and loss of erectile power are required for a 20 
percent rating under Diagnostic Code 7522 and that if, after 
insertion of a penile implant, either element is absent, the 
criteria for 20 percent would not be met.  59 Fed. Reg. 2523-
2529, 2525 (1994).  Accordingly, in light of VA's position on 
this matter, and inasmuch as the evidence does not show that 
at any time during the period under consideration that the 
appellant had loss of erectile power, the Board finds no 
basis for awarding a compensable rating for erectile 
dysfunction.  A preponderance of the probative evidence is 
against the claim.

The criteria for special monthly compensation based on loss 
or loss of use of a creative organ are stated above.  Clearly 
there is no competent evidence that the appellant has lost a 
testicle or even part of his penis.  Thus, it must be decided 
whether he meets the requirements for special monthly 
compensation based on loss of use of a creative organ.  It is 
neither claimed nor shown that the appellant has any 
testicular abnormality that would meet the criteria of 38 
C.F.R. § 3.350(a) for special monthly compensation or that he 
is sterile.  In this regard, at the January 2000 VA 
examination the examiner stated that there was no indication 
that the appellant was sterile, and although the appellant 
was afforded an opportunity to 



have a semen evaluation to assess the presence or absence of 
spermatozoa, he declined.  Thus, there is no competent 
evidence that he is sterile.  While the regulation makes no 
provision for finding "loss of use" based on the inability to 
have an erection, it has been VA's policy to award a special 
monthly compensation for impotence.  However, in this case, 
since the appellant can have an erection sufficient to engage 
in sexual intercourse, there is no basis for concluding that 
he is impotent so as to warrant an award of a special monthly 
compensation based on loss of use of a creative organ.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of zero percent for impotency, status 
post penile prosthesis due to service-connected diabetes 
mellitus.    

Finally, ratings shall be based as far as practicable, upon 
the average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2000).   




In an August 1999 statement from the representative, it was 
noted that, according to the appellant, a malfunction in his 
penile prosthesis prevented complete deflation of the 
prosthesis resulting in a constant state of semi-tumescence, 
which, it was not unreasonable to assume, could be 
misconstrued as unwanted attention and harassment in this age 
of "political correctness and the heightened awareness of 
sexual harassment in the workplace."  The appellant 
maintained that such circumstances clearly constitute an 
impairment in earning capacity.  

The appellant's allegations of some hypothetical problem in 
the workplace due to his appearance, along with the medical 
evidence of record, do not support an extraschedular rating.  
That something untoward might happen in the future does not 
provide a basis for an increase.  Moreover, the medical 
evidence does not even document a chronic state of semi-
tumescence nor does it indicate that the appellant's 
appearance is affected by his penile prosthesis.  
Importantly, the appellant has not had to undergo frequent 
periods of hospitalization because of the disability in 
question and the evidence does not show that the disability 
has markedly interfered with his employment.  Thus, the 
evidence of record does not reflect any factor which takes 
the appellant outside of the norm, or which presents an 
exceptional case where his currently assigned zero percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).








ORDER

Entitlement to an evaluation in excess of zero percent for 
impotency, status post penile prosthesis due to service-
connected diabetes mellitus is denied.  







		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

